Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
B.G., by her next friend, B.G„ appeals the district court’s order denying relief on her 42 U.S.C. § 1983 (2012) complaint challenging a state court child custody proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. B.G. v. Malhotra, No. 1:15-cv-02663-RDB, 2016 WL 3384941 (D. Md. June 20, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED